11-72-ag
         Li v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A089 250 638
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 9th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       HAOLIN LI,
14                Petitioner,
15
16                      v.                                      11-72-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Matthew J. Harris, Long Island City,
24                                     New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Daniel E. Goldman, Senior
28                                     Litigation Counsel; Jonathan
29                                     Robbins, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Petitioner Haolin Li, a native and citizen of the

 6   People’s Republic of China, seeks review of a December 17,

 7   2010, order of the BIA affirming the February 17, 2009,

 8   decision of an Immigration Judge (“IJ”), denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Haolin

11   Li, No. A089 250 638 (B.I.A. Dec. 17, 2010), aff’g No. A089

12   250 638 (Immig. Ct. N.Y. City Feb. 17, 2009).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Substantial evidence supports the agency’s conclusion

16   that Li failed to provide sufficient corroborating evidence

17   to support his claim that he would face persecution or

18   torture as a Chinese Democracy Party (“CDP”) member.     Under

19   the REAL ID Act, which applies in this case, “[t]he

20   testimony of the applicant may be sufficient to sustain the

21   applicant’s burden without corroboration, but only if . . .

22   the applicant’s testimony is credible, is persuasive, and


                                  2
 1   refers to specific facts . . . . In determining whether the

 2   applicant has met the applicant’s burden, the trier of fact

 3   may weigh the credible testimony along with other evidence

 4   of record.”    8 U.S.C. § 1158(b)(1)(B)(ii).   It was not

 5   unreasonable for the agency to require further corroborating

 6   evidence, as Li’s testimony was sparse and vague, and the

 7   corroborative documents Li did present failed to mention key

 8   parts of his claim–including his arrest and detention by

 9   Chinese officials.    See 8 U.S.C. § 1158(b)(1)(B)(i).

10       The agency’s determination that a particular piece of

11   corroborating evidence was reasonably available and should

12   have been presented is a finding of fact, which we review

13   under the substantial evidence standard, and will not

14   reverse unless a reasonable trier of fact would be compelled

15   to conclude that such corroborating evidence is unavailable.

16   See 8 U.S.C. § 1252(b)(4); Kyaw Zwar Tun v. INS, 445 F.3d

17   554, 563, 568 (2d Cir. 2006).

18       Here, the agency identified the type of corroborating

19   evidence that Li should have presented to corroborate his

20   claim, including eyewitness accounts of his arrest (by his

21   wife), evidence of physical injury, or any medical treatment

22   he received.    Li made no effort to corroborate his claim


                                     3
 1   with this evidence, stating instead that he did not know why

 2   his wife failed to mention his arrest in her supporting

 3   letters, and alternatively that his wife’s letters only

 4   discussed events that occurred after he departed China.     The

 5   agency reasonably rejected this explanation.   See Majidi v.

 6   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (the agency need

 7   not credit an applicant’s explanations unless a reasonable

 8   fact-finder would be compelled to do so).

 9       Li further argues that he should not be required to

10   submit corroborative evidence of his arrests from his

11   persecutors, the Chinese government.   However, the pieces of

12   additional corroborative evidence that the agency identified

13   could be obtained without interaction with the Chinese

14   government and thus Li’s argument on this account is

15   unavailing.   Consequently, substantial evidence supports the

16   agency’s determination that Li could reasonably provide

17   corroborative evidence as well as its decision to decline to

18   credit his explanations for why he did not provide such

19   evidence.

20       Moreover, as the agency found that Li had not

21   sufficiently corroborated his past persecution claim, the

22   agency reasonably found that Li had failed to establish a


                                   4
 1   well-founded fear of persecution because there was no

 2   indication that Chinese authorities were aware that Li had

 3   previously distributed CDP literature in China or that they

 4   were aware of his activities in the United States, because

 5   his activities were not published on the internet and he was

 6   difficult to identify in pictures.   See Hongsheng Leng v.

 7   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“to establish a

 8   well-founded fear of persecution in the absence of any

 9   evidence of past persecution, an alien must make some

10   showing that authorities in his country of nationality are

11   either aware of his activities or likely to become aware of

12   his activities.”).   As the agency did not err in concluding

13   that Li failed to establish past persecution or a well-

14   founded fear of future persecution if returned to China, it

15   did not err in denying his application for withholding of

16   removal, and CAT relief insofar as these claims shared the

17   same factual predicate.   See Paul v. Gonzales, 444 F.3d 148,

18   156 (2d Cir. 2006) (withholding of removal); Xue Hong Yang

19   v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2006)

20   (CAT relief).

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of

23   removal that the Court previously granted in this petition

                                   5
 1   is VACATED, and any pending motion for a stay of removal in

 2   this petition is DISMISSED as moot. Any pending request for

 3   oral argument in this petition is DENIED in accordance with

 4   Federal Rule of Appellate Procedure 34(a)(2), and Second

 5   Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10




                                    6